NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-9, and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-2, 4-9, and 11-19 is the recitation in claim 1 of a chemical blowing agent comprising a functionalized particulate bicarbonate, the functionalized particulate bicarbonate of which comprises a bicarbonate component and at least one functionalization additive selected from the group consisting of a polyethylene glycol having a molecular weight of less than 20,000 g/mol, a polypropylene oxide polymer, a polypropylene glycol polymer, a co-polymer or block copolymer which is made with at least one monomer of propylene oxide or propylene glycol, a co-polymer or block copolymer which is made with at least one monomer of ethylene oxide or ethylene glycol, a polyethylene glycol / polypropylene glycol block co-polymer, any derivatives thereof, salts thereof, and any combination of two or more thereof, wherein the bicarbonate is present in an amount of from 50 to 100% by weight and the functionalization additive is present in an amount of from 0.02 to 50% by weight and wherein the functionalized particulate bicarbonate have a particle size distribution D50 of from 1 µto 250 µm. 
The closest prior art references are the following: (1) Takemura et al. (JP 2001-270956A); (2) O’Leary (US 2011/0224317); (3) Stevens (US 2015/0267024); (4) Wilson, Jr. (US 5,047,440); and Joliffe et al. (US 2008/0317855). Because Takemura et al. is in Japanese, the machine-translated English equivalent is cited below and is attached. 
Takemura et al. teach a blowing agent composition comprising a specified foaming agent, sodium hydrogen carbonate, and a higher fatty acid or a metal salt thereof. See ¶7. The foaming agent composition does not contain any compounds which liberate nitrogen gas or ammonium during heating. See ¶2.  This meets instant claim 2.  Examples of the specified foaming agent include tartaric acid (¶10-11). This meets instant claim 11 and instant claim 7. Examples of the higher fatty acid and salt thereof include stearic acid, lauric acid, and linoleic acid (¶26) which are present in the blowing agent composition in an amount of from 0.1 to 20% by weight. This meets the amount of additive recited in claims. Because the specified foaming agent (with an expressly named example being tartaric acid) is added together with the sodium hydrogen carbonate and the higher fatty acid and/or salt thereof, both the tartaric acid and sodium hydrogen carbonate are “functionalized” with the higher fatty acid additive. In an Example (see ¶41), Takemura et al. comprises 50wt% of sodium hydrogen carbonate and 2wt% of calcium stearate, which is the salt of a higher fatty acid and is an additive The blowing agent of Takemura et al. is a chemical blowing agent. The blowing agent of Takemura et al. does not contain any further blowing agent which is an exothermic blowing agent.
Takemura et al. fail to teach that the blowing agent composition comprising a functionalization additive comprising a polyoxyalkylene additive selected from the group consisting of a polyethylene glycol having a molecular weight of less than 20,000 g/mol, a polypropylene oxide polymer, a polypropylene glycol polymer, a co-polymer or block copolymer which is made with at least one monomer of propylene oxide or propylene glycol, a co-polymer or block copolymer which is made with at least one monomer of ethylene oxide or ethylene glycol, a polyethylene glycol / polypropylene glycol block co-polymer, any derivatives thereof, salts thereof, and any combination of two or more thereof. Takemura et al. further fails to disclose that the sodium hydrogen carbonate is particulate and fails to disclose that the D50 is from 1 µm to 250 µm. 
O’Leary teaches foams produced using a blowing agent package, wherein the blowing agent package comprises the combination of two or more chemicals that form a gas when mixed together. The generated gas may be CO2. Examples of the blowing agent package include sodium hydrogen carbonate, which, in preferred embodiments has a mean particle size of from about 0.5 to about 5 microns, such as about 1.3 to about 2.0 microns. The mean particle size may be equal to the D50, meaning the D50 of the sodium bicarbonate particles can have a D50 of from  0.5 to 5 microns, such as about 1.3 to 2.0 microns. See ¶72. O’Leary teaches that the components forming the blowing agent may be encapsulated within a material such as polyethylene glycol or polyethylene oxide (see ¶44). 
O’Leary fails to disclose that the bicarbonate is functionalized with a polyoxyalkylene additive selected from the group consisting of a polyethylene glycol having a molecular weight of less than 20,000 g/mol, a polypropylene oxide polymer, a polypropylene glycol polymer, a co-polymer or block copolymer which is made with at least one monomer of propylene oxide or propylene glycol, a co-polymer or block copolymer which is made with at least one monomer of ethylene oxide or ethylene glycol, a polyethylene glycol / polypropylene glycol block co-polymer, any derivatives thereof, salts thereof, and any combination of two or more thereof, wherein the functionalization additive is present in an amount of 0.02 to 50wt% with 50 to 100wt% of bicarbonate. While the blowing agent package may be encapsulated within a polyethylene glycol or polyethylene oxide, O’Leary expressly teaches that the encapsulating material has a molecular weight outside the range recited for the polyethylene glycol of instant claim 1. Additionally, O’Leary fails to disclose how much of the encapsulating material is present based on the weight of the bicarbonate component. 
Stevens teaches a blowing agent comprising sodium hydrogen carbonate. The coating agent is present in an amount of from 1 to 15% by weight, and preferably 7 to 11% by weight, with 90 to 60% by weight of sodium bicarbonate. The sodium hydrogen carbonate comprises particles with a D50 of from 1 to 15 microns (see claim 9 and ¶30). 
Stevens does not disclose that the sodium hydrogen carbonate contains a functionalization additive selected from the group consisting of a polyethylene glycol having a molecular weight of less than 20,000 g/mol, a polypropylene oxide polymer, a polypropylene glycol polymer, a co-polymer or block copolymer which is made with at least one monomer of propylene oxide or propylene glycol, a co-polymer or block copolymer which is made with at least one monomer of ethylene oxide or ethylene glycol, a polyethylene glycol / polypropylene glycol block co-polymer, any derivatives thereof, salts thereof, and any combination of two or more thereof, wherein the additive is present in an amount of from 0.02 to 50wt% additive. While Stevens discloses that propylene glycol dibenzoate and dipropylenenglycol plasticizer can be included in the composition, the propylene glycol dibenzoate and dipropylenenglycol plasticizer are plasticizers for polyvinyl chloride to which the blowing agent is added. Stevens does not recite a functionalized particulate bicarbonate comprising 50 to 100% by weight of the bicarbonate component with 0.02 to 50% by weight of a functionalization additive selected from the group consisting of a polyethylene glycol having a molecular weight of less than 20,000 g/mol, a polypropylene oxide polymer, a polypropylene glycol polymer, a co-polymer or block copolymer which is made with at least one monomer of propylene oxide or propylene glycol, a co-polymer or block copolymer which is made with at least one monomer of ethylene oxide or ethylene glycol, a polyethylene glycol / polypropylene glycol block co-polymer, any derivatives thereof, salts thereof, and any combination of two or more thereof.
Wilson, Jr. teaches an activator and a chemical blowing agent which are encapsulated in a carrier resin to form concentrate pellets, i.e. the chemical blowing agent is in particulate (pellet) form. An expressly named example of activator includes sodium bicarbonate. See column 2, lines 38-40 and lines 50-51. In embodiments of Wilson, Jr. the pellets contain the sodium bicarbonate and a PEG ester. In an embodiment, the chemical blowing agent concentrate is used to foam polyphenylene oxide resin, which is a thermoplastic polymer resin.  An example of the blowing agent comprises 50wt% of a mixture of sodium dihydrogen citrate with sodium bicarbonate (see column 4, lines 36-40) with 2wt% of PEG 6000 DS ester, which is a polyethylene glycol ester. 
Wilson, Jr. et al. fail to teach a composition comprising 50 to 100wt% of bicarbonate with 0.02 to 50wt% of a functionalization additive selected from the group consisting of a polyethylene glycol having a molecular weight of less than 20,000 g/mol, a polypropylene oxide polymer, a polypropylene glycol polymer, a co-polymer or block copolymer which is made with at least one monomer of propylene oxide or propylene glycol, a co-polymer or block copolymer which is made with at least one monomer of ethylene oxide or ethylene glycol, a polyethylene glycol / polypropylene glycol block co-polymer, any derivatives thereof, salts thereof, and any combination of two or more thereof. Wilson teaches 50wt% of a mixture containing bicarbonate, not that the composition itself comprises 50wt% of a bicarbonate compound. Additionally, Wilson, Jr. fails to teach that the composition (which is in the form of pellets) has a D50 of from 1µm to 250 µm as required by the instantly claimed invention. 
Joliffe et al. teach a particulate comprising a bicarbonate or carbonate; an organic acid; and an agglomerant (see abstract). The bicarbonate is present in an amount of from 1 to 60wt% of the compositions used to produce the particulate. See ¶ 24. Examples of organic acid include citric acid and tartaric acid, which meets claim 11 and meets a non-elected species of claim 7. See ¶21. The particulate further includes an agglomerant having a molecular weight of up to 4000 Daltons (see ¶36). Polyethylene glycol is a preferred agglomerant, especially PEG 400. See ¶46-47. The agglomerant is present in an amount of from, preferably, at least 0.05wt% up to 5wt%, which falls entirely within the range of instant claims 1 and 8. The amount of bicarbonate of Joliffe overlaps the range of instant claim 1. The mean particle diameter of the particulate is not greater than 0.5 mm and greater than 0.1 mm, which is a range of 100 microns to 500 microns. It is noted that D50 refers to the median particle diameter, which is defined as the diameter where half of the values lie below the value. A mean is an average by adding all the numbers in the data set and dividing by the number of values in the set, i.e. the sum divided by the count. 
It is noted that D50 refers to the median particle diameter, which is defined as the diameter where half of the values lie below the value. A mean is an average by adding all the numbers in the data set and dividing by the number of values in the set, i.e. the sum divided by the count. While Joliffe teaches that the mean particle diameter of the particulate is not greater than 0.5 mm and greater than 0.1 mm, which is a range of 100 microns to 500 microns, Joliffe does not disclose the D50 value of the particles of the invention. Therefore, Joliffe fails to teach that the particles disclosed therein having a D50 as required by instant claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766